Citation Nr: 1810996	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-14 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for swelling of the upper extremities.

2.  Entitlement to service connection for claustrophobia.

3.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease (DJD), lumbar spine (also claimed as arthritis), prior to April 4, 2013, and an evaluation in excess of 40 percent beginning therefrom.  

4.  Entitlement to an increased disability rating in excess of 10 percent for hypertension.  

5.  Entitlement to additional compensation benefits for dependent children. 

6.  Entitlement to additional compensation benefits for a dependent parent.  


REPRESENTATION

Veteran represented by: Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from October 1973 to October 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

A May 2013 rating decision granted an increased 40 percent rating for DJD of the lumbar spine from April 4, 2013.  An April 2015 rating decision continued the 10 percent rating for hypertension.  These rating decisions did not resolve the appeal for those issues.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014).

Also on appeal is a December 2015 decision addressing the Veteran's entitlement to additional compensation benefits for dependent children and an April 2017 decision concerning additional compensation benefits for a dependent parent.  These decisions are currently on appeal before the Board pursuant to 38 C.F.R. § 19.9(c) for the limited purpose of remanding for a statement of the case (SOC).  

In September 2017, the Veteran withdrew his prior request for a Board hearing.  See 38 C.F.R. §§ 20.700, 20.702(e), 20.704(e).  

A misfiled document was discovered by the Board in this Veteran's claims file.  The misfiled record consisted of a VA-generated memorandum concerning Chapter 35 education benefits for a different Veteran.  This misfiled record appears to have been mistakenly included in this Veteran's file, but does not appear to have had any impact in the instant appeal.  Accordingly, the Board removed this record in February 2018 for association with the correct Veteran's claims file.

The issue of entitlement to an increased rating for hypertension is denied herein below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

During the appeal period, the Veteran's diastolic pressure was not predominantly 110 or more, and his systolic pressure was not predominantly 200 or more.  


CONCLUSION OF LAW

The criteria for the assignment of a disability rating in excess of 10 percent for hypertension are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.104 DC 7101 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking an increased rating for hypertension.  He filed a claim for increase in November 2009, which begins the period of appellate review now before the Board (plus consideration of the one-year look back period prior to the filing of that claim).  See Gaston v.  Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  This disability has been assigned a 10 percent rating throughout the entire appeal period.  


I.  Duties to Notify and Assist

A.  Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran was sent a comprehensive letter in December 2009, which was sent prior to the May 2010 rating decision on appeal.  See 38 U.S.C. § 5103.  A case-specific notice is not required and any other notice defect is deemed not prejudicial.  See VAOPGCPREC 6-2014 (VA is authorized to provide notice under § 5103(a) before a claim is filed, including on the standard application forms); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

B.  Duty to Assist

VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c)(d).  

Here, VA has met the duty to assist the Veteran in the development of the claim being decided herein.  His service treatment records have been obtained and appear to be complete.  Also, all sufficiently identified VA treatment records during the appeal period are of record.  Those private records the Veteran has authorized VA to obtain have also been obtained.  He did not identify and authorize VA to obtain any other relevant information.  

Furthermore, VA examinations have been conducted, most recently in March 2015, and they are adequate to inform the Board's judgment on those complex medical matters raised in this appeal.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C. § 5103A(d)(2) (2012).  There is no indication that his symptoms have materially increased in severity since the last VA examination conducted for the disability.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Accordingly, the evidentiary record appears to be complete.

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II.  Analysis

A.  Applicable Law

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's hypertension has been assigned a disability rating under Diagnostic Code (DC) 7101 of 38 C.F.R. § 4.104.  The applicable rating schedule is set forth as follows:




7101   Hypertensive vascular disease (hypertension and isolated systolic hypertension):

Diastolic pressure predominantly 130 or more
60 
Diastolic pressure predominantly 120 or more
40 
Diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more
20 
Diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control
10
NOTE (1): Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.

NOTE (2): Evaluate hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, as part of the condition causing it rather than by a separate evaluation.

NOTE (3): Evaluate hypertension separately from hypertensive heart disease and other types of heart disease.


Note (1) to 38 C.F.R. § 4.104, DC 7101, which requires two or more blood pressure readings on at least 3 different days, only applies to the initial confirmation of the hypertension diagnosis, and not the assignment of a disability rating.  Gill v. Shinseki, 26 Vet. App. 386, 391 (2013).

DC 7101 contemplates the effects of medication.  McCarroll v. McDonald, 28 Vet. App. 267, 272 (2016); see also  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).


B.  Discussion

In this case, a disability rating in excess of 10 percent is not warranted as the Veteran's diastolic pressure has not been predominantly 110 or more, and his systolic pressure has not been predominantly 200 or more.  

The Veteran's highest diastolic blood pressure readings during the appeal period were 100 in February 2011; 104 in March 2011; 110 and 114 in March 2014; 104 in June 2014; 100 in August 2014; 100 and 102 in March 2015; 100 in May 2015; 100 in December 2015; and 102 in January 2016.  Otherwise, the diastolic blood pressure readings have been in the 80s and 90s.  A Disability Benefits Questionnaire (DBQ) submitted by the Veteran in April 2013 includes a notation that the Veteran did not have a history of diastolic blood pressure elevation to predominantly 100 or more.  Because the only blood pressure reading meeting the higher level, 110 level, occurred on one occasion in March 2014, it cannot be found that diastolic pressure at this level was predominant.  

The Veteran's highest systolic pressure reading was 182 in May 2014.  His systolic pressure was predominantly in the range of 140-160.  Therefore, it cannot be found that the systolic readings were predominantly 200 or more.  

Accordingly, a higher rating is not for assignment.  Likewise, the current 10 percent disability rating is not assignable prior to the November 2009 claim as it is not factually ascertainable that the increase in disability occurred within one year of the November 2009 claim.  To the contrary, his hypertension was shown to have required medication for control since his service, which was greater than one year prior to November 2009. See 38 C.F.R. § 3.400(o) (2015); Gaston, 605 F.3d at 984.  

Aside from the blood pressure readings, there are other symptoms indicated to be associated with his hypertension.  A January 2010 VA examination shows a history of headaches related to hypertension.  At a February 2011 VA examination, the Veteran had dyspnea on moderate exertion related to hypertension.  At a March 2015 VA examination, he complained of occasional headaches and dizziness.  These symptoms are not explicitly contemplated by DC 7101.  However, referral for extraschedular consideration under 38 C.F.R. § 3.321 is not warranted for two reasons.  

First, the symptoms are reasonably contemplated by DC 7101 even if not expressly identified.  In Doucette v. Shulkin, the Court made clear that a diagnostic code need not expressly list every type of symptom or impairment associated with that condition to contemplate a type of functional loss in an everyday work environment where the diagnostic code uses objective tests designed to measure varying degrees of disability.  28 Vet. App. 366, 369 (2017).  For instance, the rating schedule for hearing loss requires mechanical application of a veteran's audiometric testing results to a rating table, which contemplates the actual effects of the hearing loss in daily life, such as problems with hearing sounds in crowds, televisions or telephones even though not listed in the diagnostic code.  Id. at 372-73.    

Much like the situation in Doucette where the diagnostic code for hearing loss contemplated the functional effects involving decreased hearing and difficulty understanding speech in an everyday work environment, the diagnostic code for hypertension must be understood to contemplate headaches, dizziness, and dyspnea, as these are how the disability's symptoms manifest in the Veteran's everyday life.  

The disability levels in the rating schedule for hypertension are graduated along a broad and non-exclusive continuum based on the numeric designations for blood pressure readings at each level.  Therefore, the rating schedule was purposely designed to compensate for all symptoms of his hypertension disability even if it does not explicitly list those symptoms.  See id.; see also Grassa v. McDonald, No. 14-1925, 2015 U.S. App. Vet. Claims LEXIS 715, at *11-12 (Vet. App. May 29, 2015) (nonprecedential) (addressing the diagnostic code applicable to hemorrhoids).  

Second, even if not contemplated, there is no indication that these symptoms had an exceptional or unusual effect on his daily life, such as a marked interference with employment or frequent periods of hospitalization.  See 38 C.F.R. § 3.321 (b)(1).  To the contrary, the VA examiners in January 2010, February 2011, and March 2015 all indicated that the disability had no effect or impact on his work, and he had not lost time from work.  Thus, even if the first prong in the extraschedular analysis were met, referral is not indicated based on the second prong, and referral for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

For these reasons, the preponderance of the evidence is against a rating in excess of 10 percent for hypertension, the benefit-of-the-doubt doctrine is not applicable, and a higher initial rating is not warranted.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3.


ORDER

A disability rating in excess of 10 percent for hypertension is denied.  


REMAND

After conducting a preliminary review of the remaining issues, the Board finds that further action is needed before a final decision may be reached.  

Dependency

The claims for additional compensation for dependent children and a dependent parent must be remanded for issuance of an SOC.  The claims were denied in December 2015 and April 2017 rating decisions, respectively.  The Veteran, through his representative, filed VA Forms 21-0958, Notice of Disagreement (NOD), in January 2016 and September 2017, respectively.  At present, an SOC has not been issued for either issue.  Under such circumstances, the Board shall remand these claims to the AOJ with instructions to prepare and issue an SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 38 C.F.R. § 20.201 (in effect since March 24, 2015).



Swelling & Claustrophobia 

The claims of service connection for swelling of the upper extremities and claustrophobia are remanded for VA examinations.  

Regarding swelling, the Veteran's service treatment records (STRs) show treatment in September 1978 for swelling of the left hand and under the left arm.  The diagnosis was infection.  More recently, the Veteran submitted post-service medical records showing symptoms in the upper extremities, which were assessed in November 2002 as possible carpal tunnel syndrome.  He was seen again in March 2004 for wrist pain and swelling.  An August 2014 problem list from his private provider lists "swelling of limb."  The Veteran contends that the symptoms during and after service related.  

Regarding claustrophobia, the Veteran was seen during service for being unable to wear a gas mask for longer than two minutes.  He underwent a Mental Health evaluation in May 1991.  He complained of a sense of gagging and choking within 1-2 minutes after putting on the mask and would simply remove it.  He denied "a more overt phobic reaction," and the assessment was anxiety disorder, not otherwise specified (NOS).  It was explained that this was an anxious response to wearing a gas mask of insufficient severity to reflect an overt simple phobia.  The Veteran indicated in a more recent supporting statement from June 2010 that his symptoms had continued after service.  

The Board finds that a VA examination is needed to inform its judgment on the complex medical questions raised by both claims.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Lumbar Spine

Regarding the increased rating claim for the lumbar spine disability, the Board finds that a VA examination is needed to comply with the last sentence of 38 C.F.R. § 4.59 as it pertains to testing the joints for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint (or for an explanation as to why such testing cannot be conducted).  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016). Additionally, the VA examination is needed to address the functional limitations during flare-ups and after repeated use over time.  See Sharp v. Shulkin, 29 Vet. App. 26, 35-36 (2017). 

The last VA examination was conducted in February 2011, and the last evaluation of the Veteran's lumbar spine of any sort was conducted in April 2013, as reflected in a Disability Benefits Questionnaire (DBQ) completed by the Veteran's private (non-VA) doctor.  These examinations do not contain the necessary findings to fully evaluate the severity of the condition.  See Correia, 28 Vet. App. 168; Sharp, 29 Vet. App. at 35-36.  

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran an SOC with respect to the claims for additional compensation benefits for dependent children and a dependent parent.  This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal on the issues.

2.  Send the Veteran a letter requesting that he submit or authorize VA to obtain all private (non-VA) health care providers who may have additional records pertinent to the remanded claims concerning swelling of the upper extremities, claustrophobia, and the lumbar spine.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3.  Obtain all outstanding VA treatment records, including.  The request should include non-electronic and/or archived paper records that have been scanned into the VA electronic health record.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After completing all development set forth in paragraphs 2-3 above, arrange for the Veteran to undergo a VA examination to address the claimed swelling of the upper extremities.  The relevant information in the claims file must be made available to the examiner for review.  

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all disorders found related to swelling of the upper extremities.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service? 

In answering these questions, the examiner is asked to consider the statements from the Veteran regarding his symptoms history.  The examiner is asked to explain why his statements make it more or less likely that a current condition started during service.  

The examiner should only rely on silence in the medical records if it can be explained either (a) why the silence in the record can be taken as proof that the symptom did not occur, or (b) why the fact would have normally been recorded if present.  

In answering these questions, please articulate the reasons underpinning each conclusion.  That is, (1) identify what facts and information, whether found in the record or outside the record, support the conclusion, and (2) explain how that evidence justifies the conclusion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

5.  After completing all development set forth in paragraphs 2-3 above, arrange for the Veteran to undergo a VA examination to address the claimed claustrophobia.  The relevant information in the claims file must be made available to the examiner for review.  

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all disorders found related to claustrophobia.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service?  The examiner should address a May 1991 diagnosis of anxiety disorder, NOS, during the Veteran's service related to wearing a gas mask.  

In answering these questions, the examiner is asked to consider the statements from the Veteran regarding his symptoms history.  The examiner is asked to explain why his statements make it more or less likely that a current condition started during service.  

The examiner should only rely on silence in the medical records if it can be explained either (a) why the silence in the record can be taken as proof that the symptom did not occur, or (b) why the fact would have normally been recorded if present.  

In answering these questions, please articulate the reasons underpinning each conclusion.  That is, (1) identify what facts and information, whether found in the record or outside the record, support the conclusion, and (2) explain how that evidence justifies the conclusion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

6.  After completing all development set forth in paragraphs 2-3 above, arrange for the Veteran to undergo a VA examination to evaluate the severity of his service-connected lumbar spine condition.  

Accordingly, the examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's lumbar spine condition.  

The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 

The examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition, including any associated neurologic manifestations.  

Please also describe all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups.  If the examination is not conducted during a flare-up or after repetition over time, the examiner should ask the Veteran to describe the additional functional loss he suffers during flares and after repetition over time.  The examiner may also utilize information from his medical records or other sources available to the examiner to obtain the needed information.  Then, the examiner should estimate the functional loss due to flares based on all the evidence of record.  

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information, whether found in the record or outside the record, support the conclusion, and (2) explain how that evidence justifies the conclusion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

7.  After completing all actions set forth in paragraphs 2-6, plus any further action needed as a consequence of the development completed in paragraphs 2-6 above, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations.  The Veteran and his representative should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


